This is an application to rehear the plaintiffs' appeal in Gay v. Grant,101 N.C. 218, decided at September Term, *Page 382 
1888. That appeal was well and elaborately argued on both sides. The Court clearly understood and comprehended the assignments of error, and gave them much careful and patient consideration. It examined with scrutiny the statutes and authorities cited on the argument, and others not so cited. It does not at all appear that any material matter, point or authority was overlooked by inadvertence or otherwise. No direct authority has been brought to the attention of the Court that it failed to see and consider. This has simply been a re-argument. The case was fully heard and considered in all respects. So that, substantially, in view of the very same considerations, authorities and arguments, the Court is called upon to reverse its decision, made with care and deliberation. It is well settled, upon reason and authority, that it will not, and ought not, to do so.Watson v. Dodd, 72 N.C. 240; Haywood v. Daves, 81 N.C. 8; Devereux v.Devereux, ibid., 12; Lewis v. Rountree, ibid., 20; Lockhart v. Bell,90 N.C. 499; Hannon v. Grizzard, 99 N.C. 161. For the reasons stated in the opinion of the Court in the appeal mentioned and referred to, and others that might, but need not, be stated here, the judgment therein must remain undisturbed.
The petition, as to that appeal, must be dismissed. It is so ordered.
Cited: Emry v. R. R., ante, 47, 48; Tucker v. Tucker, 110 N.C. 334;Weisel v. Cobb, 122 N.C. 69; Hodgin v. Bank, 125 N.C. 503, 511.
(482)